Citation Nr: 9905064	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cavernous hemangioma 
of the left posterior chest wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The veteran's records were subsequently 
transferred to the RO in Columbia, South Carolina.


FINDING OF FACT

The objective medical evidence of record establishes that the 
veteran's preexisting cavernous hemangioma of the left 
posterior chest wall was chronically worsened during service.


CONCLUSION OF LAW

The veteran's cavernous hemangioma of the left posterior 
chest wall was aggravated by active service.  38 U.S.C.A.  
§§ 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his preexisting cavernous hemangioma 
was aggravated during service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Medical records prior to his active duty service reveal that 
the veteran had undergone a biopsy that revealed benign 
cavernous hemangioma.  The report of the veteran's March 1980 
service entrance examination noted a post-operative scar in 
the left posterior chest wall, and also noted that the 
veteran had undergone a biopsy.  Thus it is evident that the 
veteran's cavernous hemangioma preexisted service.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The question before the Board is whether the veteran's 
preexisting cavernous hemangioma of the left posterior chest 
wall was aggravated during service.  Service medical records 
show that the veteran had a surgical resection of the 
cavernous hemangioma in May 1980.  Another surgical resection 
was performed by the VA in 1989.

The veteran was examined by a VA physician in June 1996, and 
an opinion was requested from him on the question of whether 
the veteran's preexisting cavernous hemangioma was aggravated 
during service.  However, the physician acknowledged having 
no special expertise in the field.  The impression was status 
post cavernous hemangioma resection.

In November 1998 the Board referred the claims file to a 
physician with the Veteran's Health Administration (VHA) for 
review and an opinion as to whether the veteran's preexisting 
cavernous hemangioma was aggravated during service.  In 
January 1999 a response was received from a physician of 
vascular surgery, VA Medical Center, Portland , Oregon.  The 
VHA physician indicated that he had reviewed the claims file 
and then proceeded to give a summary of the veteran's medical 
history.  He then stated as follows:

From the information available it appears 
that the vascular malformation was 
aggravated and worsened during the 
patient's time on active duty.  The size 
of the mass and the severity of the 
symptoms (pain/discomfort) worsened while 
the patient was undergoing the rigors of 
basic training.  It is possible that 
bleeding into the vascular malformation 
could have occurred due to the increased 
physical activity and perhaps local 
trauma to the area.

In this case, there is competent medical evidence 
establishing that the veteran's pre-existing cavernous 
hemangioma of the left posterior chest wall was chronically 
worsened during service.  Accordingly, the Board finds that 
the evidence supports the award of service connection for a 
cavernous hemangioma of the left posterior chest wall.


ORDER

Service connection for a cavernous hemangioma of the left 
posterior chest wall, on the basis of aggravation of a 
preexisting disability, is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

